DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites “The system of Claim 1…”. It should recite “The method of claim1 …”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
However in paragraph [0129], recites “When used with magnetic stimulation devices, the IPC may be shaped, positioned, and oriented, relative to the 1 or more coils that generate one or more stimulation fields”. Similarly, paragraph [0185] discusses an embodiment of modulating a nerve target using magnetic stimulation and a primary and secondary coil. Other instances of magnetic stimulation involving the use of coils are discussed in [0196], [0233], [0235],[0241],[0272], [0281] of the originally filed specifications. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). (Please see MPEP 2173.05(i)).
The dependent claims inherit the deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the said conductive portion is located within approximately 3 mm of said target tissue. This recitation makes the metes and bounds of the claimed limitation unclear It raises questions such as: Is approximately 3 mm the same as 3.5mm or 4 mm or 2.5mm or 2 mm? Upon review of the originally filed specifications, no tolerances have been provided and no guidance has been provided as to how the term approximately is defined.
Similarly claim 1 recites “aligning said at least one conductive element adjacent or contiguous with said target tissue approximately along the entire length of the at least one conductive element”. This recitation makes the metes and bounds of the claimed limitation unclear It raises questions such as: Is approximately entire length of the conductive element same as along 95% of the entire length or 85% or 75% or 65% of the entire length? Upon review of the originally filed specifications, no tolerances have been provided and no guidance has been provided as to how the term approximately is defined.
Independent claim 1 recites “the conductive element being devoid of a coil connected to circuitry”. This recitation raises questions such as: Is the circuitry mentioned referring to circuitry implanted within the body or includes the external magnetic field generator which does include a magnetic coil is part of the neurodmodulation system. 
The dependent claims inherit the deficiency.
Claim Interpretation











The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: conductive element and power module in claim 1. Based on a review of the specifications, the conductive element is interpreted as a wire segment, or a multi stranded wire or an electrode.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
While no prior art rejection has been applied, the claims cannot be indicated as allowable due to the rejections under 35. U.S.C. 112 (a) discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schulman et al (U.S. Patent Number: 5193539 hereinafter “Schulman” –APPLICANT CITED) is the closest prior art that teaches an external magnetic field generator and an internal implant with a secondary coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792